Name: Commission Regulation (EC) No 2698/95 of 22 November 1995 introducing registration with regard to certain imports of ferro-silico-manganese originating in South Africa
 Type: Regulation
 Subject Matter: Africa;  competition;  iron, steel and other metal industries;  trade
 Date Published: nan

 No L 280/20 EN Official Journal of the European Communities 23 . 11 . 95 COMMISSION REGULATION (EC) No 2698/95 of 22 November 1995 introducing registration with regard to certain imports of ferro-silico-manganese originating in South Africa THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3283/94 of 22 December 1994 on protection against dumped imports from countries not members of the European Commu ­ nity ('), as last amended by Regulation (EC) No 1251 /95 (2), and in particular Article 10 (5) and 14 (5) thereof, After consulting the Advisory Committee, Whereas : II. REGISTRATION OF IMPORTS A. Grounds for action (5) In light of the circumstances described above, it is considered appropriate that, pending a decision by the Council on the imposition of a definitive anti ­ dumping duty on imports of ferro-silico-manganese produced and exported by Highveld Steel and Vanadium Corporation Limited, such imports be made subject to registration pursuant to Article 10 (5), in conjunction with Article 14 (5), of Regulation (EC) No 3283/94. This will ensure that, should the Council impose a definitive anti-dumping duty on these imports, the duty can be levied retroactively from the date of entry into force of this Regulation. The amount of possible future liability cannot, however, be estimated at this stage of the proce ­ dure . I. BACKGROUND B. Imports subject to registration (6) The imports subject to registration are imports of ferro-silico-manganese, falling within CN Code 7202 30 00, originating in South Africa, produced ' and exported by Highveld Steel and Vanadium Corporation Limited (Taric additional code 8874), ( 1 ) On 19 December 1994, the Commission, by Regu ­ lation (EC) No 31 19/94 (3), imposed a provisional anti-dumping duty on imports of ferro-silico ­ manganese originating in Russia, Ukraine, Brazil and South Africa. (2) On 26 July 1995, the Commission , by Decision 95/41 8/EC (4), accepted an undertaking offered by, inter alia, the South African producer, Highveld Steel and Vanadium Corporation Limited, thereby terminating the investigation with regard to this company. (3) On 6 October 1995, the Council, by Regulation (EC) No 2413/95 0, imposed a definitive anti ­ dumping duty on imports of ferro-silico-manganese originating in Russia, Ukraine, Brazil and South Africa. That Regulation excludes from the applica ­ tion of the duty imports of ferro-silico-manganese produced and exported by, inter alia Highveld Steel and Vanadium Corporation Limited on the basis of the undertaking accepted by the Commis ­ sion . (4) By correspondence sent to the Commission imme ­ diately prior to the adoption of Regulation (EC) No 2413/95, however, Highveld Steel and Vanadium Corporation Limited withdrew the undertaking. A proposal is accordingly being made to the Council to amend Regulation (EC) No 2413/95 by impo ­ sing a definitive anti-dumping duty on imports of « ferro-silico-manganese produced and exported by this company. HAS ADOPTED THIS REGULATION : Article 1 Imports of ferro-silico-manganese falling within CN code 7202 30 00, originating in South Africa, produced and exported by Highveld Steel and Vanadium Corporation Limited (Taric additional code 8874) are hereby subject to registration in conformity with Article 14 (5) of Regula ­ tion (EC) No 3283/94. Article 2 The customs authorities are directed, pursuant to Article 14 (5) of Regulation (EC) No 3283/94, to take the appro ­ priate steps to register the imports referred to in Article 1 . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall expire nine months following the date of its entry into force or on the date of entry into force of a Council regulation amending Regulation (EC) No 2413/95 by imposing a definitive anti-dumping duty on the imports referred to in Article 1 , whichever is the earlier. (') OJ No L 349, 31 . 12 . 1994, p. 1 . (2) OJ No L 122, 2. 6. 1995, p. 1 . (3) OJ No L 330, 21 . 12. 1994, p. 15. (4) OJ No L 248, 14. 10 . 1995, p. 56. M OJ No L 248, 14. 10 . 1995, p. 1 . 23. 11 . 95 EN Official Journal of the European Communities No L 280/21 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 November 1995. For the Commission Leon BRITTAN Vice-President